Exhibit 10.1
PINNACLE FINANCIAL PARTNERS, INC.
2010 ANNUAL CASH INCENTIVE PLAN
As approved by the Human Resources and Compensation
Committee of Pinnacle Financial Partners
Effective January 19, 2010

 



--------------------------------------------------------------------------------



 



PINNACLE FINANCIAL PARTNERS, INC.
2010 Annual Cash Incentive Plan
PLAN OBJECTIVES:
The overall objectives of the 2010 Annual Cash Incentive Plan (the “Plan”) are
to:

  1.   Motivate participants to ensure that important corporate soundness
thresholds and corporate profitability objectives for 2010 are achieved, and    
2.   Provide a reward system that encourages teamwork and cooperation in the
achievement of firm-wide goals.

This Plan shall be administered pursuant to the Pinnacle Financial Partners,
Inc. 2004 Equity Incentive Plan. All provisions hereof shall be interpreted
accordingly. Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Pinnacle Financial Partners, Inc. 2004 Equity Incentive
Plan.
EFFECTIVE DATES OF THE PLAN:
The Plan is effective from January 1, 2010 (Effective Date) through December 31,
2010.
ADMINISTRATION:
The Human Resources and Compensation Committee of the Board of Directors (the
“HRC”) is responsible for the overall administration of the Plan and shall have
the authority to select the associates who are eligible for participation in the
Plan. The CFO, with the oversight of the CEO, provides periodic updates as to
the status of the Plan as follows:

  •   Produces status reports on a periodic basis to the CEO, the Leadership
Team and the HRC in order to ensure the ongoing effectiveness of the Plan. The
CEO has discretion related to communication of the status of the incentive plan
to all Plan participants.     •   Makes recommendations for any Plan
modifications (including target performance or payout awards) as a result of
substantial changes to the organization or participants’ responsibilities to
ensure fairness to all Plan participants.     •   At the end of the Plan period,
prepares, verifies, approves and submits the appropriate award calculations and
payout authorizations to the CEO and, ultimately the HRC, for approval and
distribution.

The Company is subject to the rules and regulations of the United States
Department of the Treasury (“Treasury”) issued under Section 111 of the
Emergency Economic Stabilization Act of 2008, as amended (“ESSA”) with respect
to participation in the Troubled Assets Relief Program (“TARP”) established by
the Treasury thereunder. Pursuant to these regulations, as in effect from time
to time (the “TARP Regulations”), the Company’s Chief Risk Officer shall
evaluate, report and discuss with the HRC whether any features of the Plan
should be limited in order to ensure that the Company’s senior executive
officers are not encouraged to take unnecessary or excessive risks that threaten
the value of the Company, that the Plan does not pose unnecessary risks to the
Company

2



--------------------------------------------------------------------------------



 



and that the Plan does not encourage the manipulation of reported earnings of
the Company to enhance any employee’s compensation.
The HRC is authorized to interpret the Plan, to establish, amend and/or rescind
any rules and regulations relating to the Plan and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan. The HRC may correct any defect or omission or reconcile any
inconsistency in the Plan in the manner and to the extent the HRC deems
necessary or desirable. Any decision of the HRC in the interpretation and
administration of Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final conclusive and binding on all parties
concerned.
ELIGIBILITY:
Except as otherwise provided below, all associates who are compensated via a
predetermined salary or hourly wage and are not included in any other
compensation program or plan are eligible for participation in the Plan.
Participants who are not eligible for a full award due to their performance
evaluation (see below — Target Award) should be notified by their Leadership
Team member as soon as possible prior to distribution of awards.
Pursuant to the TARP Regulations, the Company’s five “most highly compensated
employees” for the 2009 fiscal year, as determined under the TARP Regulations,
are not eligible for a cash award under this Plan for 2010 during the “TARP
Period”, as defined in the TARP Regulations.
Certain associates that are compensated via a commission schedule or commission
grid have an opportunity to achieve significant variable pay compensation due to
escalating payouts pursuant to the commission scheduled or grid based on their
individual performance. As a result, such commission-based associates are not
eligible for participation in the Plan unless otherwise authorized under special
arrangement approved by the HRC.
FORFEITURE OF AWARDS:
Any participant who terminates employment for any reason (e.g., voluntary
separation or termination due to misconduct) prior to distribution of awards in
January 2011 will not be eligible for distribution of awards under the Plan.
ETHICS:
The intent of this Plan is to fairly reward individual and team achievement. Any
associate who manipulates or attempts to manipulate the Plan for personal gain
at the expense of clients, other associates or Company objectives will be
subject to appropriate disciplinary action.
In addition, in accordance with the TARP Regulations, payments under the Plan
paid to the Company’s “senior executive officers” and next twenty “most highly
compensated employees” during the “TARP Period”, each as defined by the TARP
Regulations, are and will be subject to recovery and “clawback” by the Company,
and repaid by such employee, if the payments are based on materially inaccurate
financial statements or other materially inaccurate performance metric criteria.

3



--------------------------------------------------------------------------------



 



PLAN FUNDING:
The Plan assets will be funded from the results of operations of the Company
with all assets being commingled with the assets of the Company.
TIMING OF AWARDS:
During January 2011, the HRC will review all proposed awards pursuant to the
Plan. Any awards to be distributed pursuant to the Plan shall be distributed
prior to January 31, 2011 or as soon as possible thereafter, but in no event
later than March 15, 2011. No award will be distributed prior to January 1,
2011.
TARGET AWARD:
Each participant will be assigned an “award tier” based on their position within
the Company, their experience level or other factors. Each participant’s
Leadership Team member is responsible for notifying each participant of his or
her “award tier”. The “award tier” will be expressed as a percentage ranging
from 10% to 100%. In order to determine the “target award”, participants will
multiply their “award tier percentage” by their actual YTD base salary paid for
2010 as of December 31, 2010. Overtime or other wage components are not
considered in these calculations.
The incentive for participants that join the Company during the period from
January 1, 2010 through December 31, 2010 will be calculated using the same
formula.
Additionally, participant awards will be impacted by the participant’s
performance evaluation for 2010 such that the participant’s Target Award will be
adjusted based on their final performance rating, as follows:

          Performance Award expressed as a % Rating   of Target Award
Significantly Exceeds
  120% Target
Exceeds
  Up to 110% Target
Meets
  100% Target
Needs Improvement
  Up to 80% Target
Unsatisfactory
  0% Target

PERFORMANCE CRITERIA
Awards under the Plan shall be conditioned on the attainment of one or more
corporate performance goals recommended by the CEO and approved by the HRC for
the 2010 fiscal year. Additionally, the CEO, based on input from any
participant’s team leader, may include performance criteria for any individual
or groups of participants as he deems appropriate, subject to the review of the
HRC.
After December 31, 2010, the HRC shall determine whether and to what extent each
performance goal has been met. In determining whether and to what extent a
performance goal has been met, the HRC may consider such matters as the HRC
deems appropriate.

4



--------------------------------------------------------------------------------



 



DISCRETIONARY INCREASES AND REDUCTIONS:
The CEO may award up to an additional 10% of base pay based on extraordinary
individual performance. Likewise, the CEO may reduce a participant’s award by up
to 50% of the calculated award for individual performance, if the participant
did not exhibit a strong commitment to Pinnacle’s mission or values.
Discretionary awards outside these parameters shall be approved by the HRC prior
to distribution; however any discretionary awards to the Company’s named
executive officers must be approved by the HRC prior to distribution.
AMENDMENTS, TERMINATIONS AND OTHER MATTERS:
The HRC has the right to amend or terminate this Plan in any manner they may
deem appropriate in its discretion at any time, including, but not limited to
the ability to include or exclude any associate or group of associates from
participation in the Plan, modify the award tiers or percentages or modify or
waive performance targets. Should the firm enter into any merger or purchase
agreement (including a change of control of the Company), significant market
expansion or other materially significant strategic event, the HRC may amend the
Plan (including the performance criteria) as they may deem appropriate under the
circumstances. The HRC may amend the Plan (including the performance criteria)
for any non-recurring transaction which may materially impact the Company’s
financial position or results of operations for the fiscal year (e.g., capital
transactions, divestiture of assets at gains or losses, branch acquisitions,
etc.)
Furthermore, this Plan does not, nor should any participant imply that it shall,
create a contractual relationship or rights between the Plan, the Company or any
associate of the Company. No associate should rely on this Plan as to any awards
that the associate believes they might otherwise be entitled to receive. This
Plan shall be governed by and construed in accordance with the laws of the State
of Tennessee, without regard to any conflicts of laws or principles.

5